It having been made to appear to the court that, since the entry of an order herein granting a rehearing, the parties have filed herein a written stipulation signed by their attorneys settling all matters in controversy between them, thus rendering moot the questions presented upon rehearing, the order granting rehearing will be set aside and the motion for rehearing denied without consideration of its merits. And in view of the wishes of the parties, as reflected by said written stipulation, that the cause be remanded to the district court of McKinley county with authority in said court to render judgment, subject to its approval, effectuating the agreement reached by the parties, the order of remand heretofore entered on this appeal will be modified to the extent of authorizing said district court so to act in the premises.
It is so ordered.
HUDSPETH, C.J., and SADLER, BICKLEY, BRICE, and ZINN, JJ., concur.